Citation Nr: 1423295	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-25 864	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right hip disability. 

2.  Entitlement to service connection for a right foot disorder. 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for an acquired psychiatric disorder. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to September 2005.

He appealed to the Board of Veterans' Appeals (Board/BVA) from July 2006, January 2007, and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

Because there is an outstanding hearing request, the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ) rather than immediately deciding them.  


REMAND

In appealing the denials of these claims, the Veteran asked for a videoconference hearing before a Veterans Law Judge of the Board to provide testimony in support of these claims.  The hearing originally was scheduled for in September 2009; however, he asked that the hearing be rescheduled so he could attend a medical appointment.  It was rescheduled for in March 2010, but he failed to appear at the hearing so again was marked a "no show".  In May 2010, however, he contacted the RO inquiring about the status of his appeal and was told that he had missed his rescheduled hearing.  He explained that his address had changed and that he had not received the hearing notice.  He has a right to this hearing before the Board decides his claims; and, as he has presented good cause for missing the rescheduled hearing, his videoconference hearing again should be rescheduled.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (a claimant has right to a hearing before the issuance of a Board decision)).  See also 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  

Since the AOJ, rather than the Board, schedules these types of hearings, his claims must be returned to the AOJ to again reschedule this requested hearing.  See 38 C.F.R. §§ 20.704, 20.1304 (2013).

Accordingly, these claims are REMANDED for the following action:

Again reschedule the Veteran's videoconference hearing before a Veterans Law Judge of the Board.  Notify the Veteran of the date, time, and location of his hearing.  Put a copy of this notification letter in his claims file.  If he changes his mind and decides not to have the hearing, or again fails to report for it on the date it is rescheduled for, then also document this in his claims file. 

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


